IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10154
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

KARDOLA WHITAKER,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                         (4:00-CR-178-1-A)
                       --------------------
                           July 30, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Kardola Whitaker appeals her sentence,

which was imposed following her guilty-plea conviction for using a

communication facility to facilitate a drug transaction.         She

argues that the district court clearly erred when it increased her

offense level by two for possession of a dangerous weapon, pursuant

to U.S.S.G. § 2D1.1(b)(1). Her possession was based on the finding

of a firearm underneath the driver’s seat in a car belonging to one

Leroy Doucette in the location where the drug transaction took

place.   Whitaker was in the passenger’s seat at the time.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     We review for clear error the district court’s determination

that a gun was possessed during a drug offense warranting a two

level increase under U.S.S.G. § 2D1.1(b)(1).      See United States v.

Chavez, 119 F.3d 342, 348 (5th Cir. 1997).          Whitaker does not

dispute that she was sitting in the passenger seat of Doucette’s

car during a drug transaction, that a gun was underneath Doucette’s

seat, and that the transaction involved $4,200 worth of crack

cocaine.    The    district   court’s   determination   that   Doucette’s

possession of a firearm was reasonably foreseeable to Whitaker was

not clear error.    See Chavez, 119 F.3d at 348;        United States v.

Thomas, 120 F.3d 564, 574 (5th Cir. 1997); United States v. Wilson,

105 F.3d 219, 221 (5th Cir. 1997).        As Whitaker received a two-

level reduction under § 201.1(b)(6), the “safety-valve” reduction,

her argument regarding that issue is moot, and therefore, without

merit.

     Whitaker’s sentence is

AFFIRMED.




                                    2